720 A.2d 339 (1998)
156 N.J. 443
RANCHLANDS, INC., Berkeley Holding, Inc., and Pinelands Recycling, Inc., New Jersey Corporations, Plaintiffs-Appellants,
v.
TOWNSHIP OF STAFFORD, Stafford Township Planning Board and the Industrial Commission of the Township of Stafford, Defendants-Respondents.
Supreme Court of New Jersey.
Argued October 27, 1998.
Decided December 2, 1998.
Paul H. Schneider, Middletown, for plaintiffs-appellants (Giordano, Halleran & Ciesla, attorneys; Michael J. Gross, of counsel).
Thomas E. Monahan, Toms River, for defendants-respondents Township of Stafford and Industrial Commission of the Township of Stafford (Gilmore & Monahan, attorneys; Jean K. Cipriani, on the brief).
Bradley W. Henson, Sr., Ship Bottom, for defendant-respondent Stafford Township Planning Board.
PER CURIAM.
The judgment is affirmed, substantially for the reasons expressed in Judge D'Annunzio's opinion of the Appellate Division, reported at 305 N.J.Super. 528, 702 A.2d 1325 (1997).
For affirmanceChief Justice PORITZ and Justices HANDLER, POLLOCK, O'HERN, GARIBALDI, STEIN, and COLEMAN7.
OpposedNone.